                                      UNITED STATES DISTRICT COURT


                                      EASTERN DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,                                    No. 1:16-cr-00042 LJO SKO

                         Plaintiff,
                                                                 DETENTION ORDER
           v.                                                    (Violation of Supervised Release )

    KELLY LEE HUGHES,

                         Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
         The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

      X   The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
          This finding is based on the reasons stated on the record.



                Dated:    March 19, 2019                                 /s/   Sheila K. Oberto             .
                                                                UNITED STATES MAGISTRATE JUDGE
